Title: To James Madison from Robert H. Rose, 13 September 1822
From: Rose, Robert H.
To: Madison, James


                
                    Dear Sir
                    Huntsville Sept 13th 1822
                
                I had the honor to receive your letter of the 26th Ultimo on wednesday. I write so soon to allay the apprehensions of your brother. The Securityship alluded to has entirely escaped the recollection of your Sister and myself. I have hopes that I have obtained the deposition of Mr John Hilliman of Knoxvill⟨e⟩ (as witness to the Bond) that will place the transaction in a proper point of view and will induce the Court to give me a Perpetual Injunction. At any rate I shall send on a sum to cover the amount; and if it

should not be applied to McClelland’s Debt you will pay it in part discharge of my Bond due your brother. He may rest assured that I will not let him suffer on my account. The Crops in this State are excellent and we have not suffered for rain a single moment. Corn is worth a Dollar per Barrel. Pork may be had in Tennessee on the Cumberland for nine shillings per hundred weight. Cotton will probably not be more than from ten to twelve cents. Lands in eligible situ⟨a⟩tions from twenty to twenty five Dollars per acre. Rent for cleared land of good quality from two & a half to three Dollars per acre; producing on an average from eight to ten Barrels of Corn per acre and from eight to twelve hundred weight of seed Cotton per acre. Our family still continue to enjoy uninterupted health except your Sister whose general health is much improved. Her Cough is still very troublesome but I hope it is only symtomatic and will soon cease of itself. I have rented a Plantation for six years eighty miles below on the Tennessee River opposite Mr. Armstead, on the condition of clearing three hundred acres, which is the work of one year, only, and the Corn made on it will reimburse me for clearing. It is belting and fencing only. It is also adjacent to the Indian [ … ] where I can raise Stock to any extent & without the necessity of feeding them in the Summer or Winter & the Cows can be purchased at 6 & 8 Dollars per head, Steers of six & eight hundred weight at ten & twelve Dollars. I saw a Gentleman who w⟨as⟩ at Mr Armsteads five days ago. They were all well; ⟨h⟩e has however lost fourteen negroes. I will thank you to tell your good Lady that I have not been unmindful of her ⟨New?⟩ Orleans Snuff some of which she will receive soon. With the best wishes for you and yours I am yr friend & Sert
                
                    Robert H. Rose
                
                
                    PS It is only a few days ago that I began to ride which is my apology for the badness of writing.
                
            